Citation Nr: 1224338	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

S. Finn, Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the RO in San Juan, the Commonwealth of Puerto Rico.

Although the Veteran initially requested a hearing, the Veteran withdrew his request in a February 2010 written statement.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed August 2005 rating decision denied the claim of service connection for PTSD.

2. The evidence received since the August 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for PTSD and remands it for further development.  As such, no discussion of VA's duties to notify and assist, to include duties under Kent v. Nicholson, 20 Vet. App. 1 (2006), is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for PTSD in an August 2005 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of a formal finding on a lack of information required to verify stressors; lay statements; clinical records from Dr. F. B dated October 1994 through July 1998; Social Security Administration (SSA) records; clinical records by Dr. A. D. dated from January 2001 through March 2003; and Department of Mental Health treatment records of Puerto Rico dated from October 1994 to July 1998; Department of Veteran Affairs San Juan Puerto Rico Medical Center treatment records dated from June 1975 to September 2004, to include VA mental examinations.

Evidence added to the record since August 2005 includes lay statements, service personnel records; formal finding of a lack of information to corroborate stressors; February 2009 VA examination; November 2009 Written Statement from Dr. N. O. (likely diagnosis of PTSD); a March 2008 statement from his priest attesting to the Veteran's sexual assault while in the military; and a December 2008 "buddy" statement attesting to the incident.

The February 2009 rating decision denied service connection of no diagnosis and lack of information to corroborate stressors.  The Veteran's lay statements (to include lay statements from his priest and "buddy"); and private medical opinions; specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim. Since the evidence is both new and material, the claim of service connection for a psychiatric disability is reopened.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

The Board's review of the evidence of record warrants further remand of these matters, even though such action will, regrettably, further delay a decision on the remaining matters on appeal.

The record reflects that the Veteran has not been provided with notice of the amended 38 C.F.R. § 3.304(f) that discusses the type of evidence that may be relevant in corroborating a Veteran's statement regarding the occurrence of a stressor in claims for service connection of PTSD resulting from personal assault.  See 67 Fed. Reg. 10,330 (2002). Specifically, the regulation provides that:

[i]f a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2011).

The Board acknowledges that the RO sent the Veteran VCCA notice in November 2007 when the Veteran cited a stressor of a sexual attack while he was in service.  However, the notice was insufficient in that it did not specifically advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claimed personal assault stressors in compliance with 38 C.F.R. § 3.304(f).  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf. The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for credible supporting evidence" in personal-assault cases).

The Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether PTSD, if diagnosed, is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Additionally, an opinion should be rendered as to whether the Veteran's PTSD is related to any other incident of service.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection of PTSD resulting from a personal assault in compliance with 38 C.F.R.§ 3.304(f).  Specifically, the letter should inform the Veteran of types of evidence from sources other than the Veteran's service records that may corroborate the Veteran's account of the stressor incident.

2.  The RO must obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO must schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault (if it's believed to have occurred).

The VA examiner should also determine whether any claimed stressor is related to his fear of hostile military or terrorist activity.  

Specific discussion should be made with regard to the Veteran's experiences.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings of the November 2009 private psychiatrist Dr. N. O.'s opinion that diagnosed PTSD.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The claims file must be made available to and reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered, including: 1) the Veteran's alleged in-service stressors, which are found in written statements; 2) service treatment and personnel records; and 3) medical reports and statements of record.

A complete rationale should be provided for all requested opinions.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


